Case: 11-15539   Date Filed: 03/07/2013   Page: 1 of 11

                                                        [DO NOT PUBLISH]

          IN THE UNITED STATES COURT OF APPEALS

                  FOR THE ELEVENTH CIRCUIT
                    ________________________

                           No. 11-15539
                       Non-Argument Calendar
                     ________________________

                D.C. Docket No. 1:11-cr-20005-ASG-4



UNITED STATES OF AMERICA,

                                                           Plaintiff–Appellee,

                                versus

ERNESTO CORTES-CASTRO,

                                                        Defendant-Appellant.


                     ________________________

                           No. 11-15682
                       Non-Argument Calendar
                     ________________________

                D.C. Docket No. 1:11-cr-20005-ASG-4



UNITED STATES OF AMERICA,

                                                           Plaintiff-Appellee,

                                versus
             Case: 11-15539    Date Filed: 03/07/2013   Page: 2 of 11

ALBERTO CORTES-CASTRO,

                                                             Defendant-Appellant.


                          ________________________

                                No. 11-15892
                            Non-Argument Calendar
                          ________________________

                     D.C. Docket No. 1:11-cr-20005-ASG-2



UNITED STATES OF AMERICA,

                                                                  Plaintiff-Appellee,

                                      versus

ISRAEL CORTES-MORALES,

                                                             Defendant-Appellant.

                          ________________________

                  Appeals from the United States District Court
                      for the Southern District of Florida
                         ________________________

                                 (March 7, 2013)

Before WILSON, PRYOR and ANDERSON, Circuit Judges.

PER CURIAM:

      Ernesto Cortes-Castro, Alberto Cortes-Castro, and Israel Cortes-Morales

appeal their sentences of 180 months of imprisonment for conspiring to traffic


                                         2
              Case: 11-15539     Date Filed: 03/07/2013   Page: 3 of 11

women to engage in commercial sex acts by force or coercion. 18 U.S.C.

§ 1594(c). Ernesto, Alberto, and Israel challenge the reasonableness of their

sentences and the award of restitution. We affirm.

      The Department of Homeland Security learned that Ernesto, Alberto, Israel,

and a coconspirator were smuggling women from Mexico into the United States,

where they were forced to become prostitutes. A grand jury returned a superseding

indictment that charged Ernesto, Alberto, and Israel with conspiring to traffic

women for prostitution by force or coercion, id., and with trafficking V.D. for

prostitution by force or coercion, id. §§ 2, 1591(a), (b), and that charged Ernesto

with trafficking C.E. for prostitution by force or coercion, id., and with

transporting C.E. in interstate and foreign commerce with the intent that she

engage in prostitution, id. §§ 2, 2421.

      Ernesto, Alberto, and Israel entered identical agreements to plead guilty to

the charge of conspiracy in exchange for the dismissal of their other charges. The

plea agreements contained joint recommendations that the district court calculate

the defendants’ sentences using a base offense of 34, United States Sentencing

Guidelines Manual § 2G1.1(a)(1) (Nov. 2010); that they receive a three-point

reduction for their acceptance of responsibility, id. § 3E1.1(a); and that they

receive a sentence within the advisory guidelines range. The agreement provided

that the district court could depart from the advisory guidelines range and impose a


                                           3
              Case: 11-15539     Date Filed: 03/07/2013   Page: 4 of 11

sentence up to the maximum statutory sentence of imprisonment for life. The

district court accepted the defendants’ guilty pleas and adopted the

recommendation to apply section 2G1.1.

      The factual proffer submitted with the plea agreements stated that, between

2002 and December 2010, Ernesto, Alberto, Israel, and others “agreed to establish

a sex trafficking and prostitution business in the United States,” in which “women

would be transported from Mexico . . . into the United States,” where they “would

be prostituted in exchange for money.” Ernesto, Alberto, and Israel “kep[t] and

controll[ed] some of the money that sex clients paid” and they “agreed to use

various means of fraud, force, threats of force, and coercion to cause the women to

engage in prostitution.” The defendants “agreed to transport women to have sex

with clients or to have the women delivered to brothels” where they “would stay . .

. for a week or two having sex with clients.” The women were “required to have

sex with between 20 and 40 men each night,” and “[e]ach client paid about $30 for

15 minutes of sex.” The defendants “kept some money and sent the rest to family

members in Mexico via international money wire services.” “[T]he defendants[]

and co-conspirators[] often discussed their prostitution business, how to increase

profits, and how to control their prostitutes.”

      The factual proffer stated that “[s]everal victims” of the conspiracy “would

have testified at trial” about how Ernesto, Alberto, and Israel snared their victims.


                                           4
              Case: 11-15539     Date Filed: 03/07/2013   Page: 5 of 11

The defendants “would romantically court their victims in Mexico” and, after

“establish[ing] emotional connections,” they would urge the women to “mov[e] to

the United States for a better life” and often alluded to “marriage and children,”

and “[s]ometimes, they even married the women and impregnated them.” The

defendants encouraged the women to find jobs in the United States and, after

smuggling them into the country, they “learned that . . . [they had] to become

prostitutes and give the defendants the proceeds.” None of the women “sp[oke]

English, had [any] family in [the United States], [or] had [any] money or

immigration papers.” And the defendants admitted to using various means to force

the women to engage in prostitution. “[O]n several occasions, [the women] were

ordered not to speak with each other or not to leave the house”; “[t]hey were

threatened with being abandoned”; [t]hey were psychologically humiliated”; and

“they were harmed or received threats of harm.”

      The defendants’ presentence investigation reports provided that Ernesto,

Alberto, and Israel “all equally engaged in the . . . scheme to traffic immigrant

women” who “were often forced to have sex with up to 40 men, usually Mexican

migrant workers, per night for as little as $25 per man.” The reports described

how, in 1999, Israel kidnapped S.J.G., forced her to marry him, and smuggled her

to New York, where she was forced to work as a prostitute, beaten, and remained

penniless. S.J.G. lived with Israel, Ernesto, and Alberto and two women who


                                          5
              Case: 11-15539     Date Filed: 03/07/2013   Page: 6 of 11

similarly had been smuggled into the country to work as prostitutes to

undocumented migrant farm workers in New York and in Florida. The three

women were not permitted to speak to each other or leave the house alone, and

S.J.G. saw Ernesto and Alberto abuse other prostitutes by punching, kicking, and

beating them and dragging them down stairs. S.J.G. tried to escape, but Israel

caught her, beat her, and locked her in the basement. Israel allowed S.J.G. to visit

Mexico for two weeks, but when she stayed longer, Israel kidnapped her,

impregnated her, and threatened to take her baby if she did not return to her former

life. After a few years, Israel agreed to divorce S.J.G., and she lived in Miami,

where she learned about “stash houses” where the defendants concealed their

prostitutes. The report also described how Israel transported another victim, V.D.,

to 10 different locations, where she was required to have sex with 30 to 40

immigrant workers, and how Ernesto and Alberto transported V.D., on three

different occasions, to houses where she was forced to have sex with 20 to 25

clients at each location. V.D. received a portion of the money for each act of

prostitution. The report mentioned the amount of loss inflicted on four victims: 1)

$93,000 by E.G.C.; 2) $310,000 by L.L.S.; 3) $345,000 by D.V.R.; and 4)

$311,200 by C.E.

      The presentence reports determined the defendants’ advisory guideline range

based on 13 victims, but later the reports were revised to reflect the decision to


                                          6
              Case: 11-15539     Date Filed: 03/07/2013    Page: 7 of 11

calculate the guidelines range based on one victim. The initial presentence reports

provided an adjusted offense level of 40, see U.S.S.G. §§ 2G1.1(c), 2A3.1,

3D1.4(a), and an advisory guidelines range between 292 and 365 months of

imprisonment. The revised reports used an adjusted offense level of 31 and, with a

criminal history of I, provided an advisory guidelines range between 108 and 135

months of imprisonment.

      The defendants and the government requested that the district court impose

sentences at the high end of the revised guidelines range. The government

presented testimony from six victims about the physical, psychological, and

monetary effects of the defendants’ crimes. For example, S.J.G. testified about

being forced to perform oral sex on migrant workers who had “feces on their

genitals” and being beaten so violently on one occasion that she suffered a loss of

eyesight and had to undergo surgery to salvage her vision. In response to the

defendants’ objections, the district court said that, “while [it could] consider [the

testimonies of the women] as victim statements, they [did] not rise to the level of

evidence, so [its] primary concern . . . [was] the factual proffer and the presentence

report.”

      The district court varied upward from the revised guidelines range and

sentenced each defendant to 180 months of imprisonment. The district court

explained that the defendants’ conduct was “unusually heinous, cruel, brutal and


                                           7
              Case: 11-15539    Date Filed: 03/07/2013    Page: 8 of 11

degrading to each of the victims involved”; “the recommendation for sentencing

[was] insufficient to address the nature and degree of each of [the sentencing]

factors”; and the sentence recommended did not “afford[] adequate deterrence to

the serious crime of human trafficking for prostitution.” The district court stated

that it gave “significant weight” to the nature and circumstances of the defendants’

crimes and their histories, 18 U.S.C. § 3553(a)(1), and to deterring “the serious

crime of human trafficking for prostitution,” id. § 3553(a)(2)(B).

      Later, the government submitted a memorandum in support of its request for

restitution contending that the amount of loss to each victim should be based on the

profit derived from her forced prostitution, plus any specific damages, and less any

compensation received. Five victims submitted declarations detailing how they

calculated their amounts of loss. In the declarations, S.G.J. requested $257,300,

L.L.S. requested $310,000, C.E. requested $211,200, D.V.R. requested $316,800,

and V.D. requested $607,600.

      The defendants did not respond to the memorandum or the declarations. At

the restitution hearing, the government revised downward most of the loss amounts

requested by the victims and supported its calculations with information from the

factual proffer, the presentence reports, and the victims’ declarations. The

government requested loss amounts for only five victims: $153,300 for S.J.G.;




                                          8
              Case: 11-15539     Date Filed: 03/07/2013    Page: 9 of 11

$310,000 for L.L.S.; $154,400 for C.E.; $299,200 for D.V.R.; and $322,300 for

V.D.

       The district court credited the calculations of the government and awarded

restitution of $1,239,200. The district court explained that restitution was

mandated by statute and, “even if . . . discretionary, given the very significant

circumstances of this offense[,] . . . restitution [was] required here to address the

full amount of the victims’ losses.” The defendants argued that the victims had

exaggerated their losses and that their testimonies and declarations were

inconsistent with statements they gave shortly after their release, but the district

court found that the declarations were reliable and credible because they were

consistent with the factual proffer, the presentence reports, and the victims’

testimonies. The district court also found that any inconsistencies in the victims’

earlier statements were attributable to “still [being] under the influence of the

trauma of [the crimes] and perceived threats of family members.”

       The district court did not abuse its discretion by sentencing Ernesto, Alberto,

and Israel to terms 45 months above the high end of their revised advisory

guidelines range. The defendants enslaved, demeaned, and debased immigrant

women. The defendants forced their victims for several years to perform sexual

activities daily for up to forty men, and they controlled their victims through

mental intimidation, maltreatment, and violent physical abuse. The district court


                                           9
             Case: 11-15539     Date Filed: 03/07/2013    Page: 10 of 11

reasonably determined that a sentence above the revised guidelines range was

required to address the abhorrent nature and protracted duration of the defendants’

crimes and to dissuade them from abusing women in the future. Id. § 3553(a)(1),

(a)(2)(B); see United States v. Clay, 483 F.3d 739, 743 (11th Cir. 2007) (“The

weight to be accorded any given [section] 3553(a) factor is a matter committed to

the sound discretion of the district court.”). The defendants argue that the upward

variance resulted in an “impermissible double-counting” of conduct accounted for

under section 2A3.1 of the guidelines, but the district court applied section

2G1.1(a)(1) of the guidelines and, in any event, it reasonably could rely on the

egregious circumstances of the defendants’ crimes in fashioning an appropriate

sentence, see United States v. Amedeo, 487 F.3d 823, 833–34 (11th Cir. 2007).

The sentences of 180 months of imprisonment, which were well below the

maximum statutory penalty of imprisonment for life, were reasonable. See United

States v. Winingear, 422 F.3d 1241, 1244 (11th Cir. 2005).

      The district court also did not err in ordering the defendants to pay

restitution. By statute, the district court had to compensate these victims of sex

trafficking in an amount equaling “the greater of the gross income or value to the

defendant of the victim’s services or labor” and for their losses attributable to

medical services, necessary transportation, housing, child care expenses, and

“other losses suffered . . . as a proximate result of the offense.” Id. §§ 1593(a),


                                          10
             Case: 11-15539     Date Filed: 03/07/2013    Page: 11 of 11

1593(b)(3), 1593(c), 2259(b)(3). And the district court did not clearly err in

crediting the victims’ declarations or determining the amount of restitution based

on the defendants’ admissions to information in the factual proffer and the

presentence report. See United States v. Beckles, 565 F.3d 832, 844 (11th Cir.

2009). Alberto argues that the order of restitution rewards the victims for their

illegal activities, but this argument is preposterous given that his victims were

enslaved and forced to prostitute. The victims of the defendants’ sex trafficking

crimes were entitled to be “made whole for their losses.” United States v. Huff,

609 F.3d 1240, 1249 (11th Cir. 2010) (quoting United States v. Arutunoff, 1 F.3d

1112, 1121 (10th Cir. 1993)).

      We AFFIRM the sentences imposed on Ernesto and Alberto Cortes-Castro

and Israel Cortes-Morales.




                                          11